                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON


DONNA JEAN B. , 1                            6:17-cv-01704-BR

           Plaintiff,                        OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

           Defendant.

ARID. HALPERN
Halpern Law Group, PC
62910 OB Riley Rd
Suite 100
Bend, OR 97703
(541) 388-8410

           Attorney for Plaintiff


      1
       In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the nongovernmental parties.   The same
designation will be used to identify nongovernmental family
members named in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH ELIZABETH MOUM
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
 (206) 615-2531

           Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Donna B. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which she denied Plaintiff's application for Disability

Insurance Benefits (DIB) under Title II of the Social Security

Act.

       For the reasons that follow,   the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g)     for further proceedings.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on March 10, 2014,

alleging a disability onset date of December 1, 2011.      Tr. 133-




2 - OPINION AND ORDER
35. 1   The application was denied initially and on

reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on August 22, 2016.     Tr. 30-53.      At the hearing Plaintiff

was represented by an attorney.     Plaintiff and a vocational

expert (VE) testified.

        The ALJ issued a decision on October 12, 2016, in which she

found Plaintiff was not disabled before her December 31, 2012,

date last insured and, therefore, is not entitled to benefits.

Tr. 18-29.     Pursuant to 20 C.F.R. § 404.984(d), that decision

became the final decision of the Commissioner on August 29, 2017,

when the Appeals Council denied Plaintiff's request for review.

Tr. 1-6.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

        Plaintiff was born on September 15, 1955, and was 60 years

old at the time of the hearing.      Tr. 133.     Plaintiff completed

high school.     Tr. 151.   The ALJ found Plaintiff has past relevant

work experience as a volunteer coordinator.         Tr. 24.

        Plaintiff alleges disability during the relevant period due

to "degenerative disease of the lumbar spine, status post three

lumbar surgeries; and right shoulder adhesive capsulitis."         Pl.'s

Brief at 1.



        1
      Citations to the official transcript of record filed by
the Commissioner on November 15, 2017, are referred to as "Tr."

3 - OPINION AND ORDER
     Except when noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 22-24.



                                   STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9 th

Cir. 2012).    To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which .        has lasted or can be expected to last for

a continuous period of not less than 12 months."           42 U.S.C.

§ 423(d) (1) (A).   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.         McLeod v. Astrue, 640 F.3d

881, 885 (9 th Cir. 2011) (quoting Mayes v. Massanari, 276 F.3d

453, 459-60   (9 th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.              42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9 th Cir. 2012).          Substantial evidence is

"relevant evidence that a reasonable mind might accept as


4 - OPINION AND ORDER
adequate to support a conclusion."                 Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc.               Sec. Admin., 574 F.3d 685,          690

( 9 th Cir . 2 0 0 9 ) ) .   "It is more than a mere scintilla [of

evidence] but less than a preponderance."                    Id.   (citing Valentine,

574 F.3d at 690).

       The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.           Vasquez v. Ast rue, 5 7 2 F . 3 d 5 8 6, 5 91 ( 9 th Cir .

2009).      The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.                        Ryan v.

Comm'r of Soc. Sec., 528 F.3d 1194, 1198                  (9 th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner's findings

if they are supported by inferences reasonably drawn from the

record.       Ludwig v. Astrue, 681 F.3d 1047, 1051 (9 th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.           Widmark v. Barnhart, 454 F.3d 1063, 1070 (9 th Cir.

2006).



                                  DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.             Parra v. Astrue, 481 F.3d 742, 746 (9 th Cir.

5 - OPINION AND ORDER
2007).    See also 20 C.F.R.      §   404.1520.    Each step is potentially

dispositive.

       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R.   §   404.1520(a) (4) (I).     See also Keyser v.

Comm'r of Soc. Sec., 648 F.3d 721, 724 (9 th Cir. 2011).

       At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.              20 C.F.R. §§ 404.1509,

404.1520(a) (4) (ii).     See also Keyser,        648 F.3d at 724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§   404.1520(a) (4) (iii).     See also Keyser, 648 F.3d at 724.         The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments) .

       If the Commissioner proceeds beyond Step Three, she must

assess the claimant's residual functional capacity (RFC).                The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.                20 C.F.R.

§ 404.1520(e).     See also Social Security Ruling (SSR) 96-8p.                "A


6 - OPINION AND ORDER
'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."           SSR 96-8p, at *1.      In other

words, the Social Security Act does not require complete

incapacity to be disabled.      Taylor v. Comm'r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9 th Cir. 2011) (citing Fair v. Bowen, 885

F.2d 597, 603 (9~ Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.         20 C.F.R.   §   404.1520(a) (4) (iv).

See also Keyser,   648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R.      §   404.1520(a) (4) (v).    See also

Keyser,   648 F.3d at 724-25.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9 th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.    If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R.   §    404.1520(g) (1).




7 - OPINION AND ORDER
                            ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity (SGA) from her December 1, 2011,

alleged onset date through her December 31, 2012, date last

insured.   Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease "status-post three

lumbar surgeries (including two lumbar surgeries in December

2011)" and right-shoulder adhesive capsulitis.      Tr. 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.     Tr. 21.   The ALJ found

Plaintiff had the RFC to perform the full range of sedentary work

during the relevant period.     Tr. 21.

     At Step Four the ALJ found Plaintiff could perform her past

relevant work as a volunteer coordinator during the relevant

period.    Tr. 324.   Accordingly, the ALJ concluded Plaintiff was

not disabled from December 1, 2011, through December 31, 2012.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff's testimony;    (2) gave "no weight" to the

statements of Plaintiff's husband Earl B.;     (3) gave "little


8 - OPINION AND ORDER
weight" to the opinion of Kathleen Moore, M.D., Plaintiff's

treating physician;   (4) failed to include all of Plaintiff's

limitations in her hypothetical to the VE; and (5) found at Step

Four that Plaintiff could perform her past relevant work as a

volunteer coordinator.

I.   The ALJ did not err when she partially rejected Plaintiff's
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff's testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.    Cotton, 799 F.2d 1403 (9 th Cir.

1986), aff'd in Bunnell v. Sullivan,   947 F.2d 341 (9 th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.     Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.    Parra v. Astrue, 481 F.3d 742,

750 (9 th Cir. 2007) (citing Lester v. Chater, 81 F.3d 821, 834   (9 th



9 - OPINION AND ORDER
Cir. 1995)).   General assertions that the claimant's testimony is

not credible are insufficient.    Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."   Id.   (quoting Lester, 81 F.3d at 834)

     Plaintiff testified at the hearing that during the relevant

period she could not lift more than five pounds, she could only

sit for half an hour, she could stand for five-to-ten minutes

before she had to move around, she did not drive "very often"

because it caused her back to hurt, and she had to lie down for

over one quarter of the day to alleviate her back pain.     Tr. 37-

38, 41-42.

     The ALJ found Plaintiff's "medically determinable

impairments could reasonably be expected to cause [Plaintiff's]

alleged symptoms" during the relevant period, but that

Plaintiff's "statements concerning the intensity, persistence and

limiting effects of [her] symptoms are not entirely consistent

with the medical evidence and other evidence in the record."

Tr. 22.   Specifically, the ALJ found the record does not support

the severity of Plaintiff's back-impairment symptoms during the

relevant period.   The ALJ noted Plaintiff underwent two surgeries

in December 2011 to repair a recurrent disc herniation.     The

record reflects Plaintiff experienced pain and weakness following

surgery, but she improved gradually until she suffered a third

disc herniation.   For example, on January 27, 2012, Dr. Moore


10 - OPINION AND ORDER
reported Plaintiff had some improvement "of her nerve," but she

still had "symptoms in her right leg especially surrounding her

right foot with kind of a dysesthesia and some weakness in her

right anterior tib and EHL."      Tr. 342.    Dr. Moore decided to

"keep [Plaintiff] in a brace" and "proceed with caution."

Tr. 342.   On March 2, 2012, Plaintiff reported to her physical

therapist that she had slept overnight on an air mattress that

"went soft"; she stood on concrete "all day"; and, as a result,

she was "very sore."   Tr. 281.     On March 15, 2012, however,

Dr. Moore reported Plaintiff "had some increase in her strength

and her right leg for sure."      Tr. 340.    Dr. Moore's examination

showed Plaintiff had "maybe some breaking weakness of her right

anterior tib[, but it is] a lot better than it was.        She can toe

walk now without difficulty."      Tr. 340.    Plaintiff had

"definitely improved a lot with physical therapy."        Tr. 340.   On

April 5, 2012, Dr. Moore reported Plaintiff "ha[d] been doing

great, gradually getting better," but she had a "flare up after a

trip over to The Valley.   She just took approximately a three-

hour drive, slept on an air mattress that really did not have a

lot of air, and then went to a party the next day where she was

standing on concrete a lot."      Tr. 338.    Plaintiff reported pain

in her back "but primarily in her left leg."        Tr. 338.   Dr. Moore

noted Plaintiff's "pain before has always been in her right leg.

This is left buttock, left posterior thigh pain."        Tr. 338.    In


11 - OPINION AND ORDER
her examination of Plaintiff Dr. Moore found swelling in

Plaintiff's back, and a

           neurologic exam in her left leg shows just a
           mildly diminished left patellar reflex.   She still
           has a diminished right ankle jerk reflex.   Her
           motor exam is 5/5 in both of her legs.  I am real
           happy to see that her right anterior tib appears
           to have fully improved, but she has a positive
           straight-leg raise on the left now, seated and
           supine. She still has diminished sensation over
           her right lateral calf and right dorsum and
           plantar foot.

Tr. 338.   Dr. Moore expressed concern that Plaintiff had a new

disc herniation, but she noted "we are going to try to manage

this.   This should get better.              We are going to hold off on

any MRI.         We will hold off on any injections.              We are

going to try her with antiinflammatory [sic] medications."

Tr. 338.   On June 12, 2012, Dr. Moore reported Plaintiff still

had "some numbness in her right left [but her] right foot is

super strong."   Tr. 337.    On September 17, 2012, however,

Dr. Moore reported Plaintiff was suffering "progressive right

lower extremity pain with numbness and tingling traveling along

the right lateral thigh and into the anterior calf and foot.         The

pain is worse with extended sitting or standing.         She is worried

about progressive weakness."      Tr. 336.     Dr. Moore's examination

of Plaintiff reflected "deep tendon reflexes mildly diminished

over the right ankle.     Otherwise, 2+ throughout.      Babinski's arc

downgoing ...      Strength is 5/5 with the exception of right

anterior tib, which is 4/5.     Sensation is diminished over the

12 - OPINION AND ORDER
right lateral thigh and calf.     Otherwise grossly intact

throughout to light touch.     Motor exam, mildly positive right

seated straight-leg raise, negative on the left."      Tr. 336.

Dr. Moore expressed concern about Plaintiff's "progressive lower

extremity weakness" and recommended a lumbar MRI.      Tr. 336.    On

October 1, 2012, Dr. Moore noted Plaintiff's MRI reflected

Plaintiff had "a re-herniation on the right L4-L5'' and "LS

radiculopathy."   Tr. 335.   Dr. Moore recommended an epidural

steroid injection, which Plaintiff underwent shortly afterwards.

On November 1, 2012, Plaintiff reported to Dr. Moore that the

epidural steroid "ha[d] worked great" and "ha[d] taken away

nearly 100% of the pain."    Tr. 334.    Plaintiff did not have any

motor weakness, her "neuro exam [was] intact [sic]," and she was

walking much better.   Tr. 334.    On December 4, 2012, Plaintiff

reported to Dr. Moore that she was "doing really well" and "had

no pain."   Tr. 333.   Plaintiff was going to physical therapy,

exercising in the pool, and planning an extended trip to Oklahoma

to be with her daughter after her granddaughter was born.

Dr. Moore's records do not reflect complaints from Plaintiff

about her back again until December 3, 2013, nearly one year

after her date last insured.      In addition, on February 4, 2013,

Plaintiff reported to her physical therapist that she had just

spent 45 days in Oklahoma with her daughter helping to care for

Plaintiff's newborn granddaughter.      Tr. 256.   Plaintiff had some


13 - OPINION AND ORDER
"occasional L leg pain" after her visit to Oklahoma, but she was

"able to heel and toe walk on the R which she previously ha[d]

not been able to do.   The R dorsiflexion is now 5/5 (which used

to be 4/5).   She is not 5/5 LEs."    Tr. 256.   Thus, although the

record reflects Plaintiff was suffering pain and weakness during

part of the relevant period after she had undergone two back

surgeries and then again when she suffered another herniation,

Plaintiff also experienced nearly complete relief from pain and

weakness during the relevant after she had an epidural injection.

The pain relief and improved strength lasted for at least a year

after the end of the relevant period.

      Accordingly, the Court finds on this record that the ALJ did

not err when she partially rejected Plaintiff's testimony

regarding the intensity, persistence, and limiting effects of her

symptoms during the relevant period.

II.   The ALJ did not err when she gave "no weight" to Earl B.'s
      statement.

      Plaintiff contends the ALJ erred when she gave "no weight"

to the August 15, 2016, statement of Earl B.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless she

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."      Lewis v. Apfel,

236 F.3d 503, 511 (9 th Cir. 2001).   See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9 th Cir. 2000) ("[A]n ALJ,

14 - OPINION AND ORDER
in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."    Stout v. Comm'r, 454 F.3d 1050, 1054 (9 th Cir.

2006).    When "the ALJ's error lies in a failure to properly

discuss competent lay testimony favorable to the claimant, a

reviewing court cannot consider the error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting

the testimony, could have reached a different disability

determination."    Stout, 454 F.3d at 1056.

     Earl B. stated Plaintiff "struggled to function" for two

years after her surgeries.     Tr. 209.   As examples he stated

Plaintiff could not sit, stand, or walk for more than 30 minutes

without needing to take a break to lie down or to move around for

two years after surgery.     Earl B. also noted he had to help

Plaintiff go to the bathroom for six months after her surgeries.

     The ALJ did not give any weight to Earl B.'s statement on

the ground that it was not supported by the medical record.

Specifically, the ALJ noted the medical record reflects Plaintiff

had significant limitations for a few weeks after her December

2011 surgeries, but those limitations "did not persist at a

disabling level for more than 12 months" during the relevant

period.

     As noted, the record reflects Plaintiff experienced some


15 - OPINION AND ORDER
improvement after her December 2011 surgeries until she suffered

a third herniated disc in mid-2012.      After Plaintiff received a

steroid injection in October 2012, however, she experienced full

pain relief, much less weakness, and improved strength and range

of motion.

       Accordingly, the Court concludes on this record that the ALJ

did not err when she did not give any weight to Earl B.'s

statement regarding the severity of Plaintiff's impairments for

two years after her December 2011 surgeries.

III. The ALJ did not err when she gave "little weight" to
     Dr. Moore's opinion.

       Plaintiff asserts the ALJ erred when she gave little weight

to Dr. Moore's September 14, 2015, opinion.

       An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947,     957

(9 th Cir. 2002).   When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.       Thomas, 278 F.3d at

957.     See also Lester v. Chater,   81 F.3d 821, 830-32 (9 th Cir.

1996).

       On September 14, 2015, Dr. Moore completed a Request for

Medical Opinion in which she stated Plaintiff has "not been able

16 - OPINION AND ORDER
to engage in sedentary, light or medium work.       . on a regular

and sustained basis" from December 2011 through the date of her

opinion.   Tr. 484.   Dr. Moore explained Plaintiff "has hx of two

back surgeries, the most recent in 2011.     [Plaintiff] has

consistent, persistent leg and back pain, which causes the need

for frequent position changes, to include laying down

frequently."   Tr. 484.   In her response to the Request for

Medical Opinion, Dr. Moore noted Plaintiff complained of "[m]uch

difficulty sitting or standing [for] 30 minutes without needing

to walk around," the need to "lie down three to four times a day

for at least 30 minutes," and the "inability to lift 20 pounds on

even an occasional basis."    Tr. 484.   Dr. Moore stated

Plaintiff's complaints are "associated with clinically

demonstrated impairments that could reasonably be expected to

produce the claimed symptoms."    Tr. 484.   Dr. Moore, however,

left blank the section of the Request that asked her to "identify

the clinically demonstrated impairments/diagnosis that could

reasonably be expected to produce the claimed symptoms."

Dr. Moore noted she did not consider Plaintiff to be a malingerer

and that she considered Plaintiff's complaints to be reasonable.

     The ALJ, however, gave little weight to Dr. Moore's opinion

as to the relevant period.    The ALJ noted Dr. Moore's opinion

           is inconsistent with her own treating notes, which
           show by December 2012 ([Plaintiff's] date last
           insured) that [Plaintiff's] back was doing well
           and      . she reported no pain, and [Dr. Moore]

17 - OPINION AND ORDER
            reported normal motor, reflect, and sensory
            examinations.

Tr. 24.    As noted, the record reflects Plaintiff suffered pain

and weakness during part of the relevant period after she had

undergone two back surgeries in December 2011 and then again when

she suffered another herniation in 2012.     Plaintiff, however,

experienced nearly complete relief from pain and weakness during

the relevant after she had an epidural injection.     The pain

relief and improved strength lasted for at least a year after the

end of the relevant period.    For example, on November 1, 2012,

Plaintiff reported to Dr. Moore that the epidural steroid "ha[d]

worked great" and "ha[d] taken away nearly 100% of the pain."

Tr. 334.    Plaintiff did not have any motor weakness, her "neuro

exam [was] intact [sic]," and she was walking much better.

Tr. 334.    On December 4, 2012, Plaintiff reported to Dr. Moore

that she was "doing really well" and "had no pain."       Tr. 333.   As

noted, Plaintiff was going to physical therapy, exercising in the

pool, and planning an extended trip to Oklahoma to. be with her

daughter after her granddaughter was born.     Dr. Moore's records

do not reflect complaints from Plaintiff about her back again

until December 3, 2013, nearly one year after her date last

insured.    In addition, on February 4, 2013, Plaintiff reported to

her physical therapist that she had just spent 45 days in

Oklahoma with her daughter helping to care for Plaintiff's

newborn granddaughter.    Tr. 256.   Plaintiff had some "occasional

18 - OPINION AND ORDER
L leg pain" after her visit to Oklahoma, but she was "able to

heel and toe walk on the R which she previously ha[d] not been

able to do.     The R dorsiflexion is now 5/5 (which used to be

4/5).     She is not 5/5 LEs."   Tr. 256.

        Accordingly, on this record the Court concludes the ALJ did

not err when she gave little weight to that portion of

Dr. Moore's September 2015 opinion relating to the relevant

period.

IV.     The ALJ did not err when she failed to include all of
        Plaintiff's limitations in her hypothetical to the VE.

        Plaintiff alleges the ALJ erred when she failed to include

all of Plaintiff's limitations in her hypothetical to the VE.

Specifically, Plaintiff alleges the ALJ failed to include

limitations identified by Plaintiff, her husband, and Dr. Moore.

        The Court has already concluded the ALJ did not err when she

rejected portions of Plaintiff's alleged limitations asserted by

Plaintiff, her husband, and Dr. Moore.      On this record,

therefore, the Court also concludes ALJ did not err when she did

not include those limitations in her hypothetical to the VE.

V.      The ALJ erred at Step Four when she found Plaintiff could
        perform her past relevant work as a volunteer coordinator.

        Plaintiff testified at the hearing that she last worked from

2002 through 2007 as a Smart Coordinator for the Oregon

Children's Foundation.     Tr. 35.   Plaintiff testified she "got

volunteers to come in and read to children, kindergarten to .


19 - OPINION AND ORDER
third grade," answered telephones, read to students, and

occasionally lifted up to forty pounds.        Plaintiff worked six

hours a day for four days per week.

     The VE testified "[t]he job [in the Dictionary of

Occupational Titles (DOT)] that appear[ed] to best fit       [the job

of Smart Coordinator] is a Volunteer Coordinator             [DOT code]

187.167-022."   Tr. 49.     Volunteer Coordinator is a sedentary,

skilled job with an SVP of 7.       Tr. 49.   The VE testified an

individual of Plaintiff's age and education who could perform the

full range of sedentary work would be able to perform the job of

Volunteer Coordinator "not as the job was actually performed [by

Plaintiff], but according to the DOT, she - that being a

sedentary job, yes."      Tr. 49.

     Plaintiff's attorney then engaged in the following exchange

with the VE:

          Q:    [W]hat would be required for an SVP of 7 job
                      to have it count as past relevant work?

          A:    We're looking at between two and four years
                of experience to be able to be considered
                able to do that job.

          Q:    And would that be two to four years of
                experience full-time?

          A:    Yes.

Tr. 50.   Plaintiff's attorney then asserted at the hearing:

          I'm not sure that [Plaintiff] reached the SVP 7
          for the amount of time that - time with her work
          history report.  It's a part-time job and the part
          of the Volunteer Coordinator was a small .   . so

20 - OPINION AND ORDER
            I would argue .    . that's not the accurate
            characterization or if it is, [Plaintiff] hasn't
            met the SVP requirements based on [the VE's]
            answer.

Tr. 52.

     The ALJ acknowledged in her decision that Plaintiff

performed her work as a Smart Coordinator on a part-time basis,

but she noted Plaintiff's "earnings record reflects that this

work was performed at the substantial gainful activity level."

Tr. 24.     The ALJ asserted Plaintiff "and her representative both

failed to raise [the] issue [of Plaintiff performing the work at

a level that did not meet the SVP 7 requirements] at the

hearing."     Tr. 24.

     Plaintiff contends neither of the ALJ's findings are

accurate.     Plaintiff points out that the transcript reflects

Plaintiff's attorney specifically elicited testimony from the VE

that establishes a job with an SVP of 7 would only qualify as

past relevant work if it had been performed full-time for two to

four years, and the record reflects Plaintiff performed the Smart

Coordinator job only part-time for five years.     The record also

reflects Plaintiff's counsel at the hearing specifically

questioned whether Plaintiff's part-time work was sufficient to

meet the requirements for a SVP 7 job.     Accordingly, the ALJ

erred when she asserted Plaintiff's counsel failed to raise

whether Plaintiff's part-time work met the SVP 7 job criteria.

     In addition, Plaintiff's earnings record reflects her

21 - OPINION AND ORDER
earnings as a Smart Coordinator for years 2002-2006 did not reach

the level required to qualify as SGA.     Thus, according to

Plaintiff, her work as a Smart Coordinator did not qualify as

past relevant work for any year except 2007.

     The regulations governing Social Security state:     nwe

consider that your work experience applies when it was done

within the last 15 years, lasted long enough for you to learn to

do it, and was substantial gainful activity."     20 C.F.R.

§ 404.1565(a).    In addition, Social Security Ruling (SSR) 82-62

explains:

            We consider that your work experience applies
             [i.e., is relevant] when it was done within the
            last 15 years, lasted long enough for you to learn
            to do it, and was substantial gainful activity.

                                  * * *
            [A claimant's] [c]apacity to do past work may be
            indicative of the capacity to engage in SGA when
            that work experience constituted SGA and has
            current relevance considering duration and
            recency.


Emphasis added.

     As noted, Plaintiff performed the work of Smart Coordinator

part-time for five years, and in only one of those years did she

perform it at a level that constituted SGA.     Accordingly, on this

record, the Court concludes the ALJ erred when she concluded

Plaintiff had past relevant work as a Volunteer Coordinator and

that Plaintiff could perform that past relevant work as described


22 - OPINION AND ORDER
in the DOT.



                                REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."    Smolen,   80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9 th Cir. 2000).   The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.      Id. at 1178 n.2.



23 - OPINION AND ORDER
     On this record the Court concludes further proceedings are

necessary because the ALJ did not ask the VE about other jobs

that Plaintiff could perform and did not proceed to Step Five of

the required Regulatory Sequential Evaluation.   Thus, the Court

concludes a remand for further proceedings consistent with this

Opinion and Order is required to permit the ALJ to complete Step

Five of the analysis.



                            CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 30 th day of October, 2018.




                               A N ~
                               United States Senior District Judge




24 - OPINION AND ORDER
